DETAILED ACTION
Claims 12-31 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12, 16-17, 19-26, and 28-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 14-15 of U.S. Patent No. 10,836,109. Although the claims at issue are not identical, they are not patentably distinct from each other as outlined below.  

Application No. 17/063944
U.S. Patent No. 10,836,109
Analysis
12. An apparatus for additively manufacturing three-dimensional objects, the apparatus comprising:


Identical
a first detection device configured to detect a first process parameter during operation of the apparatus, and to generate a first data set comprising information relating to the first process parameter;

a first detection device configured to detect a first process parameter during operation of the apparatus, and to generate a first data set comprising information relating to the first process parameter;
Identical
a second detection device configured to detect a second process parameter during operation of the apparatus, and to generate a second data set comprising information relating to the second process parameter; and

a second detection device configured to detect a second process parameter during operation of the apparatus, and to generate a second data set comprising information relating to the second process parameter; and
Identical
a data processing device configured to determine a mutual dependency between the first process parameter and the second process parameter, the mutual dependency based at least in part on the first data set and the second data set;


Identical
wherein the mutual dependency comprises a possible influence or a real influence of the first process parameter on the second process parameter;

wherein the mutual dependency comprises a possible influence or a real influence of the first process parameter on the second process parameter;
Identical
wherein the first process parameter comprises a chemical parameter and/or a physical parameter of an atmosphere within a process chamber of the apparatus; and

wherein the first process parameter comprises a chemical parameter and/or a physical parameter of an atmosphere within a process chamber of the apparatus; and
Identical
wherein the second process parameter comprises a chemical parameter, a geometrical parameter, and/or a physical parameter of build material during operation of the apparatus.

16. The apparatus of claim 12, wherein the build material is configured to be selectively 


17. The apparatus of claim 12, wherein the first process parameter comprises a chemical parameter and/or a physical parameter of: a functional device of the apparatus, a gaseous fluid stream streaming through the process chamber of the apparatus, or an energy beam for selectively irradiating a build material layer.

2. The apparatus of claim 1, wherein the first process parameter comprises a chemical parameter and/or a physical parameter of: a functional device of the apparatus, a gaseous fluid stream streaming through the process chamber of the apparatus, non-consolidated or consolidated portions of a build material layer, or an energy beam for selectively irradiating a build material layer.
Not patentably distinct
19. The apparatus of claim 12, wherein the first detection device comprises:
3. The apparatus of claim 1, wherein the first detection device comprises:
Identical
a sensor element configured to detect the first process parameter.
a sensor element configured to detect the first process parameter.
Identical
20. The apparatus of claim 12, wherein the second detection device comprises:
4. The apparatus of claim 1, wherein the second detection device comprises:
Identical

a sensor element configured to detect the second process parameter.
Identical
21. The apparatus of claim 12, comprising:
5. The apparatus of claim 1, comprising:
Identical
a process control device configured to control the first process parameter and/or the second process parameter based at least in part on the mutual dependency.
a process control device configured to control the first process parameter and/or the second process parameter based at least in part on the mutual dependency.
Identical
22. The apparatus of claim 12, comprising:
6. The apparatus of claim 1, comprising:
Identical
an information output device configured to output audio information and/or video information, the audio information and/or the video information relating to the mutual dependency.
an information output device configured to output audio information and/or video information, the audio information and/or the video information relating to the mutual dependency.
Identical
23. The apparatus of claim 22, wherein the audio information comprises an audio warning and/or the video information comprises a video warning.
7. The apparatus of claim 6, wherein the audio information comprises an audio warning and/or the video information comprises a video warning.
Identical

8. The apparatus of claim 1, comprising:
Identical
a data storage device configured to store the mutual dependency of the first process parameter and the second process parameter.
a data storage device configured to store the mutual dependency of the first process parameter and the second process parameter.
Identical
25. The apparatus of claim 12, wherein the possible influence or the real influence of the first process parameter on the second process parameter comprises a possible influence or a real influence of a change to the first process parameter on the second process parameter.
9. The apparatus of claim 1, wherein the possible influence or the real influence of the first process parameter on the second process parameter comprises a possible influence or a real influence of a change to the first process parameter on the second process parameter.
Identical
26. A method of additively manufacturing a three-dimensional object, the method comprising:
10. A method of additively manufacturing a three-dimensional object, the method comprising:
Identical
detecting, with a first detection device, a first process parameter during operation of the apparatus, and generating a first data set 


detecting, with a second detection device, a second process parameter during operation of the apparatus, and generating a second data set comprising information relating to the second process parameter; and
detecting, with a second detection device, a second process parameter during operation of the apparatus, and generating a second data set comprising information relating to the second process parameter; and
Identical
determining, with a data processing device, a mutual dependency between the first process parameter and the second process parameter, the mutual dependency based at least in part on the first data set and the second data set;
determining, with a data processing device, a mutual dependency between the first process parameter and the second process parameter, the mutual dependency based at least in part on the first data set and the second data set;
Identical
wherein the mutual dependency comprises a possible or real influence of the first process parameter on the second process parameter;
wherein the mutual dependency comprises a possible or real influence of the first process parameter on the second process parameter;
Identical
wherein the first process parameter comprises a chemical parameter and/or a physical parameter of an 


wherein the second process parameter comprises a chemical parameter, a geometrical parameter, and/or a physical parameter of build material during operation of the apparatus.

28. The method of claim 26, comprising: selectively solidifying the build material with irradiation from an energy beam.


wherein the second process parameter comprises a chemical parameter, a geometrical parameter, and/or a physical parameter of a melting zone in which build material is heated above its melting point and consolidated by subsequent cooling below its melting point, in a build plane in which the selective irradiation and consolidation of layers of build material takes place during operation of the apparatus.
Not patentably distinct
29. The method of claim 26, wherein the first process parameter comprises a chemical parameter and/or a physical parameter of: a functional device of the apparatus, a gaseous fluid stream streaming through the process chamber of the apparatus, or an energy beam for 



30. The method of claim 26, comprising:
14. The method of claim 10, comprising:
Identical
controlling, with a process control device, the first process parameter and/or the second process parameter based at least in part on the mutual dependency.
controlling, with a process control device, the first process parameter and/or the second process parameter based at least in part on the mutual dependency.
Identical
31. The method of claim 30, comprising:
15. The method of claim 10, comprising:
Identical
outputting, with an information output device, audio information and/or video information, the audio information and/or the video information relating to the mutual dependency.
outputting, with an information output device, audio information and/or video information, the audio information and/or the video information relating to the mutual dependency.
Identical



Claims 13-15, 18, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 14-15 of U.S. Patent No. 10,836,109 in view of U.S. .

Application No. 17/063944
U.S. Patent Application Publication No. 2017/0090462 (Dave)
13. The apparatus of claim 12, wherein the build material comprises a powdered build material.
Dave: “These are the properties of the alloy that comprises the powders being used in the additive manufacturing process.” Paragraph 0015
14. The apparatus of claim 12, wherein the build material comprises a metal powder, a ceramic powder, or a polymer powder.
Dave: “monitoring photons emitted as energy impacts metal powder spread across a build plane during a first additive manufacturing operation performed by a first manufacturing device” claim 1
15. The apparatus of claim 12, wherein the build material comprises a mixture of chemically different materials.
Dave: “These are the properties of the alloy that comprises the powders being used in the additive manufacturing process.” Paragraph 0015; “The intrinsic material properties 101 of the alloy may also be viewed as process inputs which are independent of any other properties 

Dave: see the contact and non-contact thermal sensor data as described in paragraph 0082; “The powder bed temperature as well as other thermal thermistors temperatures in the equipment, the processing resistance thermal chamber, or other aspects of the manufacturing detectors (RTDs) process could be sensed and detected with these sensors.” Paragraph 0082
27. The method of claim 26, wherein the build material comprises a metal powder, a ceramic powder, or a polymer powder.
Dave: “monitoring photons emitted as energy impacts metal powder spread across a build plane during a first additive manufacturing operation performed by a first manufacturing device” claim 1




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christopher E. Everett/Primary Examiner, Art Unit 2116